COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-362-CV
  
  
  
IN RE BRANDON S. SMITH                                                         RELATOR
  
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and motion for 
emergency relief.  The court is of the opinion that relief should be 
denied.  Accordingly, relator's petition for writ of mandamus and motion 
for emergency relief are denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
  
                                                                  PER 
CURIAM
 
  
  
PANEL 
B:   GARDNER, LIVINGSTON, and MCCOY, JJ.
 
LIVINGSTON, J., not 
participating.
 
DELIVERED: January 31, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.